Title: Robert Smith to Louis-Marie Turreau, 18 December 1810 (Abstract)
From: Smith, Robert
To: Turreau, Louis-Marie


18 December 1810, Department of State. Acknowledges Turreau’s letter of 12 Dec. in answer to his inquiries about certificates of origin and the admission to France of American agricultural products. Concludes from the letter that the importation of American cotton and tobacco is “specially and absolutely prohibited.” Also notes that the decree of 15 July effectively prohibits the importation of American fish oil, dyewood, salt fish, codfish, hides, and peltry; and as these articles constitute the “great mass” of the exports from the U.S. to France, “no practical good, worthy of notice” has resulted from the repeal of the Berlin and Milan decrees.
Declares that the act of 1 May 1810 [Macon’s Bill No. 2] was intended to bring “substantial benefit” to the U.S. as well as the recognition of a “legitimate principle,” and it included the assumption that the repeal of the Berlin and Milan decrees would leave French ports “as free for the introduction of the produce of the United States, as they were previously to the promulgation of those decrees.” The replacement of the decrees by “municipal regulations,” however legal in form, is an unfriendly act, and it is inconsistent with the letter of 27 Nov. which announced the intention of the emperor to favor American commerce.
If French ports are blocked, what motive has the U.S. in its discussion “with a third power” to insist on the privilege of going to France? The British edicts may be viewed in two lights—the wrong they do to the U.S. and that done to France. France may only speak to the latter condition. But what wrong can France suffer from British orders that cooperate with its own regulations? It is for the U.S. to decide what degree of sacrifice circumstances may require of it, but the inducements to these sacrifices have been reduced by France’s conversion of “the right to be maintained into a naked one, whilst the sacrifices to be made would be substantial and extensive.”
Hopes that instructions from the French government will soon enable Turreau to explain these measures. States that the president was satisfied to learn that French consuls had been officially authorized to issue certificates of origin to vessels bound for nations in alliance with France and that this practice did not cease in the U.S. before 13 Nov., and then only in consequence of a 30 Aug. dispatch from Cadore. Assumes that such information has been given to Denmark and that it will influence the Danish government, which had been seizing American property on the grounds that these certificates of origin were spurious. Regrets, nevertheless, that such information was not given to French functionaries in Denmark during the period when Danish authorities were committing outrages against American trade.
